L. HAND, Circuit Judge
(dissenting in part).
I agree in all that my brothers say except that I cannot see any basis for an award to Elise, the widow. It is true that the Fourth Circuit in Southern Ry. Co. v. Miller, 267 F. 376, 381, held that a widow was entitled to “substantial damages, if the jury found in her favor,” although she and the deceased “had separated soon after their marriage, and he had not thereafter contributed to her support”; but the decision that the court cited as authority for this, New Orleans & North Eastern Ry. Co. v. Harris, 247 U.S. 367, 372, 38 S.Ct. 535, 62 L.Ed. 1167, did not, with deference, 0 hold anything of the kind. The wife of the deceased had indeed left him after living with him for only six months, and “thereafter her whereabouts were [sic] unknown to him”; but the court did not decide that the widow was entitled to any allowance. The question was whether the mother of the decedent was to get an allowance, there being a widow living, and the Supreme Court held no more than that she *100was not, because it did not appear that the wife had been divorced. In saying that “no claim is made that rights and liabilities consequent upon marriage had disappeared under local law,” the Court did not hold that those “rights” had any recoverable value, but only that unless they had disappeared the wife still remained a wife and, as such, her existence was a bar to any recovery by the mother. Nor does Lawson v. United States, D.C., 88 F.Supp. 706, 710, decide the point. The case came to the District Court on exceptions by the claimant to the report of a commissioner because he had made an inadequate award to the widow; and the court held no more than that “it cannot be said that the award' of the Commissioner was unjustified ándinadequate.” No exceptions having been taken by the defendant, it was in no position to challenge the grant of the allowance in fact made.
From the outset it has been held that the damages recoverable ' under Lord Campbell’s Act and its progeny are limited to such contributions as the beneficiary had “reasonable expectation” of receiving from the decedent. Thus, in Michigan Central R. Co. v. Vreeland, 227 U.S. 59, 70, 33 S.Ct. 192, 196, 57 L.Ed. 417, the Court said: “The pecuniary loss is not dependent upon any.legal liability, of the injured person to the beneficiary. That is not the sole test. There must, however, appear some reasonable ex-, pectation of pecuniary assistance or support of which they have been deprived.” Moreover, this the Court has several times repeated in the same, or substantially the same, words.1 ****The Restatement of Torts2 puts it in the following language: “In diminution is considered any fact tending to show that the deceased would not have made the contributions normally expected from one in his position. Thus it is relevant that the deceased did not live at home, or that he had not supported his family, and probably would not have done so.” My brothers do appear to suggest that the Jones Act and the Death on the High Seas Act should be construed differently from the Federal Employers’ Liability Act, because no reference appears in them to the widow’s dependency on the decedent. However, this is also true of the Federal Employers’ Liability Act, which was the statute interpreted in the cases cited.
For the foregoing reasons I do not think that an award to the widow in the - case at bar can rest upon the decedent’s liability for her support; she was bound to show that she had some “reasonable expectation” of getting something from him, and how much it was. He had left. her nearly 20 years before he was killed, had married another woman and begotten five children. She had had him arrested on a charge of bigamy about a year after he left her; but did not press it, apparently because she fell ill. That was in 1928; and, although she says that later she made several inquiries to learn where he was, and, indeed once met him, she did not start any civil proceeding to compel him to contribute to her support; perhaps because she could not find him. I can see no basis for thinking that, if he had lived, she would have had any better success. Nor does this seem to me an unjust result; the allowance now awarded will not compensate her for any pecuniary loss that she has suffered; it will be no more than a windfall that the murderous Williams has dropped into her lap.

. American R. Co. of Porto Rico v. Didricksen, 227 U.S. 145, 149, 33 S.Ct. 224, 57 L.Ed. 456; Gulf, Colorado & S. E. Ry. Co. v. McGinnis, 228 U.S. 173, 176, 33 S.Ct. 426, 57 L.Ed. 785; Chesapeake & Ohio Ry. Co. v. Kelly, 241 U.S. 485, 489, 36 S.Ct. 630, 60 L.Ed. 1117; Mellon v. Goodyear, 277 U.S. 335, 341, 48 S.Ct. 541, 72 L.Ed. 906.


. § 925, Comment b(l).